Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the boiler must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 1 recites “A method for treated a wash water” should be “A method for treating a wash water”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Charbut et al (US Pub 2017/0065908 A1) in view of Mooney (US Pub 2011/0226194 A1) and Herbst (USP 7,258,800 B1).
Regarding claim 1, Charbut discloses a closed loop system for removing particulate from a coal fired power waste stream comprising: a) wash water inlets (paragraph 0039; inlets 52 flowing through valves 54 and 56); b) at least one submerged flight conveyor (elements 32 and 42), including a horizontal section (see Fig. 1; see horizontal section along the bottom of tanks 30 and 40) for receiving wash water and an incline dewatering section (see Fig. 1; see inclined section near elements 34 and 44) adjacent to the horizontal section; c) a bleed line (elements 80 and 84) for draining wash water from the submerged flight conveyor, and e) a return pump (element 50) for feeding the filtered wash water to the wash water inlets, but Charbut does not disclose at least one boiler and a bleed line for draining wash water from the submerged flight conveyor adjacent the joint between the horizontal and incline sections; d) a filter connected to the bleed line for removing particulate from the wash water.
Mooney teaches at least one boiler (element 5) and a bleed line (elements 38) for draining wash water from the submerged flight conveyor adjacent the joint between the horizontal and incline sections (paragraph 0056 and see Fig. 3B and 3C; drainage elements 38 from the section between the horizontal and incline portions) for the purpose of diverting overflow water to be processed in a separate processing system (paragraph 0052). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbut, as taught by Mooney, for the purpose of diverting overflow water to be processed in a separate processing system.
Herbst teaches a filter connected to the bleed line for removing particulate from the wash water (element 102) for the purpose of further filtering treated water from a waste water treatment system for collection in a clean water tank (col. 3, lines 38-47).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbut, as taught by Herbst, for the purpose of further filtering treated water from a waste water treatment system for collection in a clean water tank.
Regarding claim 2, Charbut discloses a system for processing particulate from a wash stream in a coal fired power waste stream comprising: a)  a submerged flight conveyor (elements 32 and 42) including substantially horizontal section (see Fig. 1; see horizontal section along the bottom of tanks 30 and 40) and an inclined section (see Fig. 1; see inclined section near elements 34 and 44); b) a plurality of scrapers (paragraph 0038; elements 34 and 44) rotating through at least the horizontal section; c) a bleed line (elements 80 and 84), but Charbut does not disclose a bleed line for draining wash water from the submerged flight conveyor adjacent the joint between the horizontal and incline sections; d) a filter connected to the bleed line for removing particulate from the wash water.
Mooney teaches a bleed line (elements 38) for draining wash water from the submerged flight conveyor adjacent the joint between the horizontal and incline sections (paragraph 0056 and see Fig. 3B and 3C; drainage elements 38 from the section between the horizontal and incline portions) for the purpose of diverting overflow water to be processed in a separate processing system (paragraph 0052). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbut, as taught by Mooney, for the purpose of diverting overflow water to be processed in a separate processing system.
Herbst teaches a filter connected to the bleed line for removing particulate from the wash water (element 102) for the purpose of further filtering treated water from a waste water treatment system for collection in a clean water tank (col. 3, lines 38-47).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbut, as taught by Herbst, for the purpose of further filtering treated water from a waste water treatment system for collection in a clean water tank.
Regarding claim 3, Charbut does not disclose the filter is a bag filter.  Herbst teaches the filter is a bag filter (element 102) for the purpose of further filtering treated water from a waste water treatment system for collection in a clean water tank (col. 3, lines 38-47).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbut, as taught by Herbst, for the purpose of further filtering treated water from a waste water treatment system for collection in a clean water tank.
Regarding claim 4, Charbut discloses at least a portion of the coal fired power waste stream is dewatering by the incline section of the submerged flight conveyor (paragraph 0038).
Regarding claim 5, Charbut discloses at least a portion of the coal fired power waste stream is pretreated with at least one of a pH adjustment, coagulant and flocculent (paragraph 0040; elements 62 and 64) to precipitate dissolved metal therefrom.
Allowable Subject Matter
Claims 6 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a method for treating a wash water waste stream.  The closest prior art of Charbut in view of Mooney and Herbst does not disclose or make obvious removing a second portion of the wash water waste stream from the submerged flight conveyor via a bleed line (elements 80 and 84) for processing in a thickening tank and filter to capture particulate; returning water removed from the second portion of the wash water waste stream in the thickening tank and filter to the submerged flight conveyor; removing an overflow portion of water from the submerged flight conveyor to a surge tank; removing a portion of the water from the surge tank to the submerged flight conveyor in conjunction with the other steps in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653